        Case 3:16-cv-01345-AWT Document 164-1 Filed 03/11/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

     JOSEPH VELLALI et al.,

Plaintiffs,                                              No. 3:16-cv-01345-AWT

v.
                                                         Hon. Alvin W. Thompson
     YALE UNIVERSITY et al.,

Defendants.


                     DECLARATION OF ALEXANDER L. BRAITBERG
I, Alexander L. Braitberg, of lawful age, declare as follows:
        1.      I am an attorney at the law firm of Schlichter Bogard and Denton, which

represents the Plaintiffs in this case. I am licensed to practice law in the States of Illinois and

Missouri. I am admitted pro hac vice in this matter. If called as a witness, I could and would

competently testify to the facts set forth herein as I know them to be true based upon my own

personal knowledge and my review of the records maintained by the firm in the regular course of

representing the Plaintiffs in this case.

        2.      Attached as Exhibit 1 is a true and correct copy of a compilation of documents

produced by Defendants in this case, consisting of documents with the following beginning

Bates-labels: YALE00148727, YALE00032727, YALE00231943.

        3.      Attached as Exhibit 2 is a true and correct copy of a document produced by

Defendants in this case, with beginning Bates-label YALE00094706.

        4.      Attached as Exhibit 3 is a true and correct copy of excerpts of the transcript of the

deposition of Julie Kimball.

        5.      Peter Salovey’s name appears on more than 1,400 documents produced by

Defendants in response to Plaintiffs' document requests, including 107 unique documents.
       Case 3:16-cv-01345-AWT Document 164-1 Filed 03/11/19 Page 2 of 3



       6.      Attached as Exhibit 4 is a true and correct copy of a document produced by

Defendants in this case, with beginning Bates-label YALE00143324.

       7.      Attached as Exhibit 5 is a true and correct copy of an email sent by Joel Rohlf on

January 10, 2019.

       8.      Attached as Exhibit 6 is a true and correct copy of an email received from counsel

for Defendants dated January 18, 2019.

       9.      Attached as Exhibit 7 is a true and correct copy of an email from Joel Rohlf dated

January 22, 2019.

       10.     Attached as Exhibit 8 is a true and correct copy of the notice of deposition of

Peter Salovey, served via email on counsel for Defendants on January 28, 2019.

       11.     Attached as Exhibit 9 is a true and correct copy of an email received from counsel

for Defendants dated January 29, 2019.

       12.     On February 27, 2019, I participated in a teleconference with Rick Nowak,

counsel for Defendants, to meet and confer regarding the deposition of Peter Salovey, at the

request of counsel for Defendants.

       13.     During the February 27, 2019 teleconference, I stated that the deposition of

Salovey, as one of just three fiduciaries on the Committee during a critical period of time, whose

action (or inaction) is directly at issue in this case, was necessary, and that only Salovey has the

personal knowledge of what he did or did not do. I also represented that Salovey’s name appears

on over 1,400 documents produced in this case including numerous documents upon which no

other deponent’s name appears.
        Case 3:16-cv-01345-AWT Document 164-1 Filed 03/11/19 Page 3 of 3



       14.     During the February 27, 2019 teleconference, Counsel for Defendants made no

attempt to explain whether or how producing Salovey for deposition would disrupt Yale’s

operations or otherwise pose an undue burden.

       15.     During the February 27, 2019 teleconference, I told Mr. Nowak that Plaintiffs

were open to rescheduling the deposition of Salovey. I also told Mr. Nowak that Plaintiffs’

position was that they are entitled to take the deposition of Salovey prior to the close of fact

discovery but were not insisting on any particular date or sequence. I explained that Plaintiffs

would be willing to withdraw the amended notice, if Defendants would agree to produce Salovey

on the originally noticed date of March 8, 2019, or some other date certain.

       16.     Attached as Exhibit 10 is a true and correct copy of an email I sent to counsel for

Defendants on February 27, 2019.




I declare under penalty of perjury that the foregoing is true and correct.

Executed this 11th Day of March, 2019 in St. Louis, Missouri.



                                                                      /s/ Alexander L. Braitberg
